         Case 3:20-cv-02524-JLS-JLB Document 6 Filed 01/22/21 PageID.20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   GINGER MARIE REESE,                                       Case No.: 20-CV-2524 JLS (JLB)
12                                            Plaintiff,
                                                               ORDER GRANTING MOTION TO
13   v.                                                        PROCEED IN FORMA PAUPERIS
14   COMMISSIONER OF SOCIAL
                                                               (ECF No. 2)
     SECURITY,
15
                                            Defendant.
16
17
             Presently before the Court is Plaintiff Ginger Marie Reese’s Motion to Proceed In
18
     Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). Plaintiff, proceeding through counsel, has
19
     submitted a complaint seeking review of a decision of the Commissioner of Social Security
20
     denying Plaintiff’s application for Social Security Disability Benefits and Supplemental
21
     Security Income benefits for lack of disability. (See generally “Compl.,” ECF No. 1).
22
             All parties instituting any civil action, suit, or proceeding in a district court of the
23
     United States, except an application for a writ of habeas corpus, must pay a filing fee of
24
     $402. 28 U.S.C. § 1914(a).1 An action may still proceed without the prepayment of fees
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
28   June. 1, 2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed
     IFP. Id.

                                                           1
                                                                                             20-CV-2524 JLS (JLB)
      Case 3:20-cv-02524-JLS-JLB Document 6 Filed 01/22/21 PageID.21 Page 2 of 2



 1   if a party is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez
 2   v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).          A federal court may authorize the
 3   commencement of an action if the party submits an affidavit, including a statement of
 4   assets, showing that she is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
 5         Here, Plaintiff states that she receives $204 per month in food stamps. Mot. at 2.
 6   Plaintiff has $204 in monthly expenses. Id. at 4. Plaintiff states she “live[s] with a friend
 7   . . . [who also] pays for the other monthly expenses.” Id. at 5. The Court finds Plaintiff’s
 8   application demonstrates that she is unable to pay the requisite fees. Accordingly, the
 9   Court GRANTS Plaintiff’s Motion.
10         The Court further ORDERS that all matters arising in this social security appeal are
11   referred to the Honorable Jill L. Burkhardt, United States Magistrate Judge, for a report
12   and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 72.1(c)(1)(c).
13   When the parties seek to file motions for summary judgment in this case, the parties shall
14   contact the chambers of Magistrate Judge Burkhardt to secure scheduling, filing, and/or
15   hearing dates.
16         IT IS SO ORDERED.
17   Dated: January 22, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20-CV-2524 JLS (JLB)
